17 N.Y.3d 885 (2011)
957 N.E.2d 1143
933 N.Y.S.2d 640
2011 NY Slip Op 86879
In the Matter of LORRAINE WETZEL, Appellant,
v.
TOWN OF ORANGETOWN et al., Respondents.
Motion No: 2011-687.
Court of Appeals of New York.
Submitted June 20, 2011.
Decided October 18, 2011.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from Supreme Court's order denying appellant's motion for reargument, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.